   Case 1:20-mj-00084-TCB Document 14 Filed 03/10/20 Page 1 of 1 PageID# 129




AO 470(8/85) Order ofTemporary Detention


                                 UNITED STATES DISTRICT COURT

                                            EASTERN DISTRICT OF VIRGINIA



UNITED STATES OF AMERICA                                                                               5 CLERMJ.S. DISTRICT COURT
                                                                                                             ALEXANDRIA. VIRGINIA
            V.                                                   ORDER OF TEMPORARY DETENTIOIY
                                                                 PENDING HEARING PURSUANT TO
                                                                 BAIL REFORM ACT



                                                                    CASE NO. StOC(^2^
           Upon motion of the United States Government, it is hereby ORDERED that a
detention hearing is set for                                      3 P-O                                at



 before the Honorable Theresa Carroll Buchanan in Courtroom 500 at

401 Courthouse Square Alexandria, Virginia.
           Pending this hearing, the defendant shall be held in custody by the United
 States Marshal and produced for the hearing.


                                                                            eresa Carroll Buchanan                    •   i
                                                                         nitert States Magistrate Judge                         1
 Date: ^1/^                                                           Teresa Carroll Buchanan
                                                                  United States Magistrate Judge



 Ml" not held immediately upon dcfi^nJanl's fust oppcaroncc, the hearing maybe coMliniicd for up to three days upon motion ofihe
 Government,or up to five days upon motion of the defendant. 18 U.S.C. § 3142(0(2).
             A hearing is required whenever the conditions set forth in 18 li.S.C. § 3142(0 arc present. Subsection (1)sets forth the motion
 grounds that may be a.sserted only by the attorney for the Government:.sub.seetion (2)stales that a                                   „
                                                                                                                                       flee or
 of the attorney for the Government or upon the judicial officer's own motion if there is a serious risk that t he              J "
 (b) will obstruct or attempt to obstruct justice, or threaten, injure, or intimidate, or attempt to threaten, injure,oi intiiiudatc a
 prospective witness or juror.
